t c memo united_states tax_court thomas v f struhar petitioner v commissioner of internal revenue respondent docket no 6116-02l filed date thomas v f struhar pro_se mark d petersen for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s and federal_income_tax liabilities 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts and accompanying exhibits into our findings by this reference petitioner resided in milwaukee wisconsin at the time of filing the petition although petitioner filed his federal_income_tax returns for and petitioner failed to pay the amounts of tax shown as due for each year petitioner did not receive a notice_of_deficiency on date date and date respondent assessed the unpaid income_tax shown on petitioner’s returns as well as additions to tax and interest against petitioner and sent to petitioner notices of balance due for and respectively subsequently from date through date respondent sent to petitioner additional notices of balance due and notices of intent to levy petitioner failed to make payments on the outstanding liabilities on date respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing covering the taxable years and on date petitioner timely submitted form request for a collection_due_process_hearing requesting a hearing under sec_6330 the hearing during a telephone call on january 2petitioner filed as single for all years petitioner and appeals officer isela h strong mrs strong agreed upon date as the date for the hearing in a letter to petitioner dated date mrs strong confirmed the hearing date and enclosed form_656 offer_in_compromise and form 433-a collection information statement for individuals petitioner did not return the forms on date petitioner attended the hearing during the hearing mrs strong explained the purpose of the hearing provided petitioner the opportunity to raise any relevant issues regarding his income_tax liabilities and asked petitioner whether he was interested in alternative collection methods petitioner argued that he did not owe taxes for and and refused to discuss alternative collection methods on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or in which it determined the following all legal and procedural requirements for the issuance of the notice_of_intent_to_levy had been met prior to the appeals officer’s consideration of the issues raised by petitioner the appeals officer had no previous involvement with respect to petitioner’s and income_tax liabilities none of the issues raised by petitioner were meritorious no spousal defenses applied because petitioner filed as single the proposed levy action balanced the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary and was appropriate under the circumstances petitioner mailed a letter dated date to this court that this court treated as a timely but imperfect petition appealing respondent’s determination for and this court then mailed petitioner an order requiring him to file a proper amended petition on date petitioner filed the amended petition in his original and amended petitions petitioner alleged that he was denied a fair and impartial hearing under sec_6330 specifically petitioner claimed that he was denied the opportunity to raise any relevant issue concerning the appropriateness of collection in violation of sec_6330 and he was denied the opportunity to properly challenge the existence or amount of the underlying tax_liability in violation of sec_6330 additionally in his amended petition petitioner disputed the existence of his income_tax liabilities for and opinion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held by the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the 3petitioner also asserted in his amended petition that mrs strong had prior involvement with respect to his income_tax liabilities in violation of sec_6330 and mrs strong did not obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met in violation of sec_6330 petitioner later conceded these allegations at trial intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court or in limited cases a federal district_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews any other administrative determination regarding the proposed levy action for abuse_of_discretion id with respect to petitioner’s and income_tax liabilities petitioner did not receive a notice_of_deficiency we assume arguendo that petitioner’s underlying tax_liabilities are properly at issue and we review his challenge to the underlying tax_liabilities de novo see horn v commissioner tcmemo_2002_207 a petitioner’s challenge to the underlying tax_liabilities petitioner contends that he is not subject_to federal income taxes for the taxable years and in support of his position petitioner advances only frivolou sec_4 arguments we 4petitioner’s arguments included the following continued will not address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude that petitioner is liable for the and underlying tax_liabilities b petitioner’s challenge to respondent’s determination to proceed with the collection action petitioner asserts that he did not receive a fair hearing and that respondent’s decision to proceed with collection of his and income_tax liabilities was an abuse_of_discretion petitioner contends that mrs strong did not permit him to challenge the appropriateness of the collection action or the existence of the underlying tax_liabilities according to petitioner mrs strong repeatedly interrupted him during the continued former president bill clinton made a presidential campaign promise that for people who make dollar_figure a year or less no taxes at all if respondent can collect taxes from petitioner a taxpayer who made less than dollar_figure during the years and then president clinton’s campaign promise was vote fraud making his presidency a fraud petitioner based this argument in part on a newspaper article in the milwaukee journal sentinel about a texas mail fraud case that arose out of the presidential_election respondent owes petitioner at least dollar_figure for reporting suspected tax criminals the irs has stalked petitioner illegally viewed into petitioner’s apartment and is part of a united_states government conspiracy against petitioner that has caused petitioner to experience criminal harassment and criminal humiliation hearing and then abruptly terminated the hearing before petitioner could present his arguments petitioner also contends that during their date telephone call mrs strong told petitioner that the only matter she would discuss with petitioner at the hearing would be payment of his income_tax liabilities after listening to mrs strong’s testimony at trial and reviewing petitioner’s tape recording of the hearing we disagree with petitioner’s characterization of the hearing throughout the hearing mrs strong made several patient attempts to keep petitioner focused and invited petitioner to raise issues relevant to his income_tax liabilities when petitioner eventually digressed into frivolou sec_5 challenges to the underlying tax_liabilities mrs strong concluded the hearing petitioner had a fair opportunity to fully address all relevant issues pursuant to sec_6330 and failed to take advantage of it petitioner has failed to demonstrate that the proposed levy action is inappropriate another collection alternative is more appropriate or some other relevant issue adversely affects respondent’s proposed collection activity we therefore conclude that respondent’s determination to proceed by levy with the collection of petitioner’s and income_tax 5see supra note liabilities was not an abuse_of_discretion c sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure on any taxpayer who institutes or maintains proceedings in this court primarily for delay asserts a position in such proceeding that is frivolous or groundless or unreasonably fails to pursue administrative remedies it does not appear from the record in this case that respondent warned petitioner about sec_6673 during the course of these proceedings and respondent does not request that we impose a sec_6673 penalty however we caution petitioner that his arguments in this case were frivolous and that any reliance upon those arguments in future tax disputes may result in the imposition of the sec_6673 penalty we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
